NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ANGEL LOPEZ GOMEZ,                         No.    16-73181

                Petitioner,                     Agency No. A092-081-887

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**


Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Luis Angel Lopez Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ decision dismissing his appeal from

an immigration judge’s (“IJ”) removal order denying cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cabantac v. Holder, 736 F.3d 787, 792 (9th Cir. 2013). We deny the petition for

review.

      The agency correctly concluded that Lopez Gomez is removable and

ineligible for cancellation of removal due to his conviction for an aggravated

felony, where the minute order read in conjunction with the complaint shows his

conviction for possession for sale of a controlled substance under California Health

and Safety Code § 11351 involved cocaine. See 8 U.S.C. §§ 1101(a)(43)(B),

1227(a)(2)(A)(iii), 1229b(a)(3); Cabantac, 736 F.3d at 793-94 (“[W]here, as here,

the . . . minute order specifies that a defendant pleaded guilty to a particular count

of the criminal complaint or indictment, we can consider the facts alleged in that

count.”); United States v. Torre-Jimenez, 771 F.3d 1163, 1169 (9th Cir. 2014) (the

phrase “as charged in the Information (or Indictment)” is not necessary where the

documents are unambiguous; finding that an abstract of judgment that stated

defendant was convicted of count 1, and count 1 on the complaint specified the

substance involved was cocaine, was sufficient to establish the substance

involved).

      PETITION FOR REVIEW DENIED.




                                           2                                    16-73181